DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the instant claim recites claim limitation “a computer readable memory..;’ however the claim limitation does not explicitly define that the “computer readable memory” does not explicitly exclude transitory medium, i.e., a signal per se. As such, for that reason, claims 15-20 are non-statutory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1, 8, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of copending Application No. 15/946,797 (or ‘797) in view of the following reasons.
This is a provisional nonstatutory double patenting rejection.
	Regarding claim 1, this claim is same as claim 1 of the ‘797, except the slight modification is that “receiving a device identifier associated with the device presenting the electronic content.”
	Regarding claim 8, this claim is same as claim 8 of the ‘797, except the slight modification is that “receiving a device identifier associated with the device presenting the electronic content.”
Regarding claim 15, this claim is same as claim 15 of the ‘797, except the slight modification is that “receiving a device identifier associated with the device presenting the electronic content.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schlack (US 7,260,823 B2).

	Regarding claim 1, Schlack discloses a system, comprising:
a hardware processor (Fig. 2a); and
a memory device, the memory device storing code, the code when executed causing the hardware processor to perform operations (Fig. 2a), the operations comprising:
receiving a clickstream data from a device presenting an electronic content (Fig. 2B); 
receiving a device identifier associated with the device presenting the electronic content (Fig. 4A-11, the device identifier refers as “NAME”); and
determining an Internet source (col. 9, line 57) of the electronic content presented by the device based on the clickstream data and the device identifier (Fig. 4A-4B, col. 13, lines 50-65, Fig. 7A-7B, col. 14, lines 37-60).

Regarding claim 2, Schlack discloses wherein the operations further comprise determining a content provider associated with the electronic content (Fig. 4A-4B, Fig. 7A-7B).

Regarding claim 3, Schlack discloses wherein the operations further comprise determining a web site associated with the electronic content (Fig. 4A-4B, Fig. 7A-7B, col. 9, line 57, col. 14, lines 37-60).

Regarding claim 4, Schlack discloses wherein the operations further comprise streaming the electronic content (Fig. 20, e.g., HBO).



Regarding claim 6, Schlack discloses wherein the operations further comprise determining a time associated with the electronic content (Fig. 6B).

Regarding claim 7, Schlack discloses wherein the operations further comprise determining a genre associated with the electronic content (Fig. 13).

Regarding claim 8, the instant claim is met by the rejection of claim 1.
Regarding claim 9, the instant claim is met by the rejection of claim 2.
Regarding claim 10, the instant claim is met by the rejection of claim 3.
Regarding claim 11, the instant claim is met by the rejection of claim 4.
Regarding claim 12, the instant claim is met by the rejection of claim 5.
Regarding claim 13, the instant claim is met by the rejection of claim 6.
Regarding claim 14, the instant claim is met by the rejection of claim 7.
Regarding claim 15, the instant claim is met by the rejection of claim 1.
Regarding claim 16, the instant claim is met by the rejection of claim 2.
Regarding claim 17, the instant claim is met by the rejection of claim 3.
Regarding claim 18, the instant claim is met by the rejection of claim 4.
Regarding claim 19, the instant claim is met by the rejection of claim 5.
Regarding claim 20, the instant claim is met by the rejection of claim 6.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAI Y CHEN/               Primary Examiner, Art Unit 2425